Case 3:19-ap-03003           Doc 71 Filed 11/25/20 Entered 11/26/20 00:33:29      Desc
                           Imaged Certificate of Notice Page 1 of 7




                                                           Dated: November 23rd, 2020




                            UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA


In re:
                                                         Chapter 11
BLACKJEWEL, L.L.C., et al.                               Case No. 19-bk-30289
                                      Debtors            (Jointly Administered)
--------------------------------------------------------
DAVID ENGELBRECHT, JOSIAH
WILLIAMSON, GREGORY MEFFORD on behalf
of themselves and all others similarly situated,         Adversary Proceeding
                                                         No. 3:19-ap-03002
                                      Plaintiffs,

v.

BLACKJEWEL, L.L.C.,


                                      Defendants.
--------------------------------------------------------


In re:
                                                         Chapter 11
BLACKJEWEL, L.L.C., et al.                               Case No. 19-bk-30289
                                      Debtors            (Jointly Administered)
--------------------------------------------------------
SHAWN ABNER, JACOB HELTON, AND BILLY
HATTON on behalf of themselves and all others
similarly situated,                                      Adversary Proceeding
                                                         No. 3:19-ap-03003
                                      Plaintiffs,
Case 3:19-ap-03003           Doc 71 Filed 11/25/20 Entered 11/26/20 00:33:29           Desc
                           Imaged Certificate of Notice Page 2 of 7


v.

BLACKJEWEL, L.L.C., REVELATION
ENERGY, LLC, LEXINGTON COAL CO., LLC,
JEFF HOOPS, SR., JEFFERS A. HOOPS, II,

                                      Defendants.
--------------------------------------------------------

       THIRD AGREED ORDER TO CONTINUE HEARING ON (I) JOINT
     MOTION TO APPROVE SETTLEMENT AGREEMENT PURSUANT TO
 BANKRUPTCY RULE 9019 AND (II) MOTION TO FILE UNDER SEAL SCHEDULE 1
           AND EXHIBIT C TO THE SETTLEMENT AGREEMENT

         This matter came before the Court on (i) the Joint Motion and Memorandum of Law in

Support of Defendants and Proposed Class Representatives, Pursuant to Section 105 of the

Bankruptcy Code and Bankruptcy Rules 7023 and 9019 to: (I) Approve the Settlement

Agreement Pursuant to Bankruptcy Rule 9019, (II) Preliminarily Approve the Settlement

Agreement Pursuant to Bankruptcy Rule 7023, (III) Certify the Class for Settlement Purposes,

Including the Appointment of Class Counsel and the Class Representatives, (IV) Approve the

Form and Manner of Notice to Class Members of the Settlement, (V) Schedule a Fairness

Hearing to Consider Final Approval of the Settlement Agreement, (VI) Finally Approve The

Settlement Agreement Following The Fairness Hearing, and (VII) Grant Related Relief [Docket

No. 61] (the “Settlement Motion”) and (ii) the Joint Motion Pursuant to 11 U.S.C. §§ 105 and

107 and Fed. R. Bankr. P. 9018 for an Order Authorizing the Parties to File Under Seal

Schedule 1 and Exhibit C to the Settlement Agreement [Docket No. 63] (the “Motion to Seal”),

each jointly filed by Blackjewel, L.L.C., and its affiliated debtors and debtors-in-possession

(collectively, the “Debtors”), Plaintiffs David Engelbrecht, Josiah Williamson, Gregory Mefford,

Shawn Abner, Jacob Helton, and Billy Hatton (the “Plaintiffs”), and Lexington Coal Co., LLC,

Jeff Hoops, Sr., and Jeffery A. Hoops, II (the “Non-Debtor Defendants” and together with the



                                                           -2-
Case 3:19-ap-03003      Doc 71 Filed 11/25/20 Entered 11/26/20 00:33:29                 Desc
                      Imaged Certificate of Notice Page 3 of 7


Debtors and the Plaintiffs, the “Movants”), and the Secretary of the United States Department of

Labor (the “Secretary”) having filed an objection to the Settlement Motion [Case No. 19-30289,

Docket No. 2417] (the “Objection”), and the Movants and the Secretary (together, the “Parties”),

having agreed to adjourn the hearing on the Settlement Motion and Motion to Seal to a later date;

and the Court having entered the Agreed Order to Continue Hearing on (I) Joint Motion to

Approve Settlement Agreement Pursuant to Bankruptcy Rule 9019 and (II) Motion to File Under

Seal Schedule I and Exhibit C to the Settlement Agreement [Docket No. 68] adjourning the

hearing on the Settlement Motion and Motion to Seal to November 6, 2020; and the Court

having entered the Second Agreed Order to Continue Hearing on (I) Joint Motion to Approve

Settlement Agreement Pursuant to Bankruptcy Rule 9019 and (II) Motion to File Under Seal

Schedule I and Exhibit C to the Settlement Agreement [Docket No. 73] adjourning the hearing on

the Settlement Motion and Motion to Seal to December 2, 2020, and the Parties having been

engaged in negotiations to resolve the matters addressed in the Settlement Motion, the Motion to

Seal, and the Objection without Court intervention, have agreed to adjourn the hearing on the

Settlement Motion and the Motion to Seal to a later date.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

      1.       To provide the Parties with time to continue their negotiations, the Parties have

agreed to adjourn the hearing on the Settlement Motion and the Motion to Seal to the omnibus

hearing date of December 17, 2020 at 9:30 a.m.

      2.       Nothing in this order shall be deemed to prohibit any Party from requesting a

further continuance with respect to the Settlement Motion or the Motion to Seal.

      3.       The 14-day stay of effectiveness is waived.




                                              -3-
Case 3:19-ap-03003       Doc 71 Filed 11/25/20 Entered 11/26/20 00:33:29   Desc
                       Imaged Certificate of Notice Page 4 of 7


SUPPLE LAW OFFICE, PLLC

Joe M. Supple No. 8013
801 Viand St.
Point Pleasant, WV 25550
304-675-6249
joe.supple@supplelawoffice.com

– and –

SQUIRE PATTON BOGGS (US) LLP

/s/ Stephen D. Lerner
Stephen D. Lerner (admitted pro hac vice)
Nava Hazan (admitted pro hac vice)
Travis A. McRoberts (admitted pro hac vice)
201 E. Fourth Street, Suite 1900
Cincinnati, Ohio 45202
Telephone: 513.361.1200
Facsimile: 513.361.1201
stephen.lerner@squirepb.com
nava.hazan@squirepb.com
travis.mcroberts@squirepb.com

Co-Counsel for the Debtors and
Debtors-in-Possession

THE GARDNER FIRM, P.C.
/s/ Mary Olsen
Mary Olsen
182 St. Francis Street, Suite 103
Mobile, Alabama 36602
Telephone: (251) 433-8100
Facsimile: (251) 433-8181

Counsel for the Plaintiffs

LEXINGTON COAL COMPANY, LLC
/s/ Helena R. Jackson
Helena R. Jackson, Esq.
164 Main Street, Suite 401
Pikeville, Kentucky 41501
hj@lexingtoncoal.us
(859) 533-4901




                                              -4-
Case 3:19-ap-03003       Doc 71 Filed 11/25/20 Entered 11/26/20 00:33:29   Desc
                       Imaged Certificate of Notice Page 5 of 7


DINSMORE & SHOHL LLP
/s/ Alexis B. Mattingly
Janet Smith Holbrook (WVSBN 5853)
John (J.H.) Harlan Mahaney (WVSBN 6993)
Alexis B. Mattingly (WVSBN 10286)
611 Third Avenue
Huntington, West Virginia 25701
(304) 529-6181 Phone
(304) 522-4312 Fax
Janet.holbrook@dinsmore.com
John.mahaney@dinsmore.com
alexis.mattingly@dinsmore.com

Counsel for the Non-Debtor Defendants

/s/ Leonard H. Gerson
Leonard H. Gerson
Trial Attorney
U.S. Department of Labor Office
of the Solicitor Plan Benefits Security
200 Constitution Ave. N.W.
Room N-4611
Washington, D.C. 20210
(202) 693-5615
gerson.leonard@dol.gov

Counsel for the Department of Labor




                                          -5-
             Case 3:19-ap-03003                   Doc 71 Filed 11/25/20 Entered 11/26/20 00:33:29                                               Desc
                                                Imaged Certificate of Notice Page 6 of 7
                                                               United States Bankruptcy Court
                                                              Southern District of West Virginia
Abner,
       Plaintiff                                                                                                       Adv. Proc. No. 19-03003-BAK
Blackjewel L.L.C.,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0425-3                                                  User: llb                                                                   Page 1 of 2
Date Rcvd: Nov 23, 2020                                               Form ID: pdf001                                                            Total Noticed: 8
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 25, 2020:
Recip ID                 Recipient Name and Address
aty                    + Clint Carte, Mountain State Justice, 1217 Quarrier Street, Charleston, WV 25301-1809
smg                      United States Attorney, Southern District WV, P.O. Box 1713, Charleston, WV 25326-1713
smg                      WV Department of Tax & Revenue, Bankruptcy Unit, P.O. Box 766, Charleston, WV 25323-0766
dft                    + Blackjewel L.L.C., 1051 Main Street, Milton, WV 25541-1215
dft                    + Lexington Coal Co., LLC, Lexington Coal Co., LLC, 1051 Main Street, Suite 2, Milton, WV 25541-1215
dft                    + Revelation Energy, LLC, 1051 Main Street, Milton, WV 25541-1215

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion04.ct.ecf@usdoj.gov
                                                                                        Nov 23 2020 20:10:00      U.S. Trustee, 2025 Robert C. Byrd U.S.
                                                                                                                  Courthouse, 300 Virginia Street, East, Charleston,
                                                                                                                  WV 25301-2503
ust                    + Email/Text: ustpregion04.ct.ecf@usdoj.gov
                                                                                        Nov 23 2020 20:10:00      United States Trustee, 2025 Robert C. Byrd U.S.
                                                                                                                  Courthouse, 300 Virginia Street, East, Charleston,
                                                                                                                  WV 25301-2503

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 25, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 23, 2020 at the address(es) listed
             Case 3:19-ap-03003         Doc 71 Filed 11/25/20 Entered 11/26/20 00:33:29                                         Desc
                                      Imaged Certificate of Notice Page 7 of 7
District/off: 0425-3                                        User: llb                                                              Page 2 of 2
Date Rcvd: Nov 23, 2020                                     Form ID: pdf001                                                       Total Noticed: 8
below:
Name                      Email Address
Alexis Brooke Mattingly
                          on behalf of Defendant Jeffers A. Hoops II alexis.mattingly@dinsmore.com, tonya.skeens@dinsmore.com

Alexis Brooke Mattingly
                          on behalf of Defendant Jeff Hoops Sr. alexis.mattingly@dinsmore.com, tonya.skeens@dinsmore.com

Billy Ray Shelton
                          on behalf of Defendant Lexington Coal Co. LLC bshelton@sbhlegal.net

Bren J. Pomponio
                          on behalf of Plaintiff Shawn Abner bren@msjlaw.org miranda@msjlaw.org

Janet Smith Holbrook
                          on behalf of Defendant Jeff Hoops Sr. janet.holbrook@dinsmore.com, beth.blankenship@dinsmore.com

Janet Smith Holbrook
                          on behalf of Defendant Jeffers A. Hoops II janet.holbrook@dinsmore.com, beth.blankenship@dinsmore.com

Ned Pillersdorf
                          on behalf of Plaintiff Shawn Abner pillersn@bellsouth.net

Samuel Brown Petsonk
                          on behalf of Plaintiff Billy Hatton sam@petsonk.com jackie@msjlaw.org

Samuel Brown Petsonk
                          on behalf of Plaintiff Jacob Helton sam@petsonk.com jackie@msjlaw.org

Samuel Brown Petsonk
                          on behalf of Plaintiff Shawn Abner sam@petsonk.com jackie@msjlaw.org

Stephen D. Lerner
                          on behalf of Defendant Blackjewel L.L.C. stephen.lerner@squirepb.com
                          sarah.conley@squirepb.com,stephen-lerner-2073@ecf.pacerpro.com


TOTAL: 11
